Name: Commission Regulation (EC) No 2773/95 of 30 November 1995 replacing the values in ecus in Council Regulation (EEC) No 2079/92 instituting a Community aid scheme for early retirement from farming
 Type: Regulation
 Subject Matter: agricultural policy;  employment;  economic policy;  farming systems;  agricultural structures and production
 Date Published: nan

 l . 12 . 95 TEN Official Journal of the European Communities No L 288/37 COMMISSION REGULATION (EC) No 2773/95 of 30 November 1995 replacing the values in ecus in Council Regulation (EEC) No 2079/92 instituting a Community aid scheme for early retirement from farming THE COMMISSION OF THE EUROPEAN COMMUNITIES,  the beginning of the 1995/96 marketing year in the other cases, and which are among the legal instruments coming into force before 1 February 1995, should be replaced, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EC) No 150/95 0, HAS ADOPTED THIS REGULATION : Having regard to Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determi ­ ning and applying the agricultural conversion rates (3), as last amended by Regulation (EC) No 1053/95 (4), and in particular Article 18 (2) thereof, Article 1 As a consequence of the adjustment with effect from 1 February 1995, pursuant to Article 13 (2) of Regulation (EEC) No 3813/92 and to Article 18 ( 1 ) of Regulation (EEC) No 1068/93 , of the amounts in ecus in Council Regulation (EEC) No 2079/92, the latter shall be amended as laid down in Article 2 hereof. Whereas with effect from 1 February 1995, Article 13 (2) of Council Regulation (EEC) No 3813/92 alters the value in ecus of certain prices and amounts in order to neutra ­ lize the effects of the abolition of the corrective factor of 1,207509 which until 31 January 1995 affected the conversion rates used for agriculture ; Whereas the new values in ecus of the prices and amounts concerned have been established as of 1 February 1995 according to the rules laid down in Article 13 (2) of Regulation (EEC) No 3813/92 and Article 18 ( 1 ) of Regulation (EEC) No 1068/93 ; Article 2 Regulation (EEC) No 2079/92 is amended as follows : 1 . in Article 3 ( 1 ) the amount 'ECU 4 000' is replaced by 'ECU 4 830' ; the amount 'ECU 250' is replaced by 'ECU 301,9' ; the amount 'ECU 10 000' is replaced by 'ECU 12 075' ; the amount 'ECU 12 000' is replaced by 'ECU 14 490'; the amount 'ECU 750' is replaced by 'ECU 905,6' and the amount 'ECU 30 000' is replaced by 'ECU 36 225' ; 2 . in Article 3 (2) the amount 'ECU 2 500' is replaced by 'ECU 3 019' and the amount 'ECU 7 500' is replaced by 'ECU 9 056' ; 3 . in Article 3 (3) the amount 'ECU 36 000' is replaced by 'ECU 43 470'. Whereas, in accordance with "Article 1 8 (2) of Regulation (EEC) No 1068/93, in order to avoid confusion and to facilitate the application of the common agricultural policy, the values in ecus of the amounts given in Council Regulation (EEC) No 2079/92 (^ which apply at least from :  1 January 1996 for amounts which are not affected by a marketing year,  the beginning of the 1996 marketing year in the case of amounts for which the marketing year begins in January 1996, and Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply, for each amount in question , from the date on which an agricultural conversion rate fixed on or after 1 February 1995 is first applied . (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 22, 22. 1 . 1995, p. 1 . I3) OJ No L 108 , 1 . 5. 1993, p. 106. (&lt;) OJ No L 107, 12. 5. 1995, p. 4. ( J) OJ No L 215, 30. 7. 1992, p. 91 . No L 288/38 EN Official Journal of the European Communities 1 . 12. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 November 1995. For the Commission Franz FISCHLER Member of the Commission